[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this habeas corpus petition, the pro se petitioner seeks court intercession because of his inability to obtain the necessary medical attention he alleges he needs.
The respondent produced Dr. Joseph Esposito, treating physician at the Webster Correction Institution Annex. Dr. Esposito and the petitioner are in substantial agreement over what are obviously serious medical problems affecting this inmate. His medical record suggests that Dr. Esposito is doing all he can as a treating physician, but that the limit of his efforts as a general practitioner has been reached. The petitioners's diabetes appears to be affecting other body CT Page 130 functions and the if present status prevails the State of Connecticut will in all likelihood be faced with increased costs of treatment.
Of greater concern to this court is the likelihood that the petitioner's health will so deteriorate as to disable him permanently and seriously.
The impediment to a proper medical review of the petitioner's case appears to be the refusal of the HMO supervising Dr. Esposito's clinic at Webster to honor his requests for review.
It is therefore the court's conclusion that this petition should be granted and respondent is ordered:
    1. To take immediate steps to implement the medical review recommended by Dr. Esposito;
    2. To provide the petitioner with such footware and/or appliances, medication and tests as are found to be necessary by Dr. Esposito.
In the event the respondent is obligated to proceed via the HMO at Farmington and that organization is not amenable to process Dr. Esposito's request, the court will prepared to hold a hearing and summon the appropriate personnel to explore the basis for any delayed action or inaction and the remedies therefore.
The court will retain jurisdiction over this matter to accomplish the above described objectives.
Anthony V. DeMayo Judge Trial Referee